          Case 6:16-cv-00173-RP Document 679 Filed 07/08/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

JANE DOE 1, et al.,                                §
                                                   §
        Plaintiffs,                                §
                                                                Civil Action No. 6:16-CV-00173-RP
                                                   §
v.                                                 §
                                                                                  Consolidated with
                                                   §
                                                                                    6:17-CV-228-RP
BAYLOR UNIVERSITY,                                 §
                                                                                    6:17-CV-236-RP
                                                   §
        Defendant.                                 §


    JOINT MOTION TO EXTEND ORDER DEADLINES REGARDING THIRD-PARTY
                       VENDOR AND PRODUCTION


        The Court’s June 21, 2019 Order (Dkt. 667) directed the parties to, among other things, (i)

confer and select a third-party vendor and notify the Court by June 28, 2019 1 that a vendor had been

hired, (ii) Pepper Hamilton to produce the materials responsive to the subpoena as referenced in the

Order to the third-party vendor immediately upon the parties’ notification to the Court that a

vendor has been hired, and (iii) Pepper Hamilton to certify production of the materials responsive to

the subpoena within the referenced time period by July 10, 2019. Dkt. 667 at 2-4.

        The initial vendor identified by the parties last week was ultimately not selected. The parties

have selected a replacement vendor, UnitedLex, and are working on the terms of the engagement

agreement. Given the intervening July 4th holiday, the terms have not yet been finalized, but the

parties expect the engagement agreement to be complete by July 12, 2019. The delay in engaging the

third-party vendor will impact Pepper Hamilton’s July 10, 2019 deadline to comply with the Order.

        The parties therefore request that the Court (i) extend their deadline to complete the

engagement of the third-party vendor, UnitedLex, to July 12, 2019 at which time they will file a Joint

1
 The parties sought an extension of this deadline and the Court granted an extension to July 8,
2019. See June 28, 2019 Text Order.


JOINT MOTION TO EXTEND ORDER DEADLINES                                                          PAGE 1
             Case 6:16-cv-00173-RP Document 679 Filed 07/08/19 Page 2 of 4



Advisory confirming they have done so; (ii) extend the deadline for Pepper Hamilton to respond to

the Subpoena pursuant to the Order (Dkt. 667) until immediately after the Joint Advisory is filed;

and (iii) extend the deadline for Pepper Hamilton to certify to the Court that its production is

complete from July 10, 2019 to 10 days after the Joint Advisory regarding third-party vendor is filed.

       Some of the other deadlines in the Court’s June 21 Order may be impacted by the extension

of the date for the parties to finalize the terms of the engagement of the third-party vendor, but the

parties are working to minimize that impact and will advise the Court as further needs for extensions

may arise.

       Since the entry of the Court’s June 21 Order, counsel for the parties have been actively

conferring on this matter. This motion is not brought for purposes of delay.




JOINT MOTION TO EXTEND ORDER DEADLINES                                                          PAGE 2
         Case 6:16-cv-00173-RP Document 679 Filed 07/08/19 Page 3 of 4



                                   Respectfully submitted,

WEISBART SPRINGER HAYES LLP                BRAZIL & DUNN, L.L.P.
212 Lavaca Street, Suite 200               3303 Northland Dr., Suite 205
Austin, Texas 78701                        Austin, Texas 78731
512.652.5780                               512.717.9822
512.682.2074 fax                           512.515.9355 (fax)

By:    /s/ Julie A. Springer
       Julie A. Springer                   By:     /s/ Chad W. Dunn
       State Bar No. 18966770                      Chad W. Dunn
       jspringer@wshllp.com                        State Bar No. 24036507
       Sara E. Janes                               chad@brazilanddunn.com
       State Bar No. 24056551
       sjanes@wshllp.com                   BRAZIL & DUNN, L.L.P.
       Geoffrey D. Weisbart                K. Scott Brazil
       State Bar No. 21102645              State Bar No. 02934050
       gweisbart@wshllp.com                13231 Champion Forest Drive, Suite 460
                                           Houston, Texas 77069
THOMPSON & HORTON LLP                      scott@brazilanddunn.com
Lisa A. Brown
Texas Bar No. 03151470                     DUNNAM & DUNNAM, L.L.P.
Phoenix Tower, Suite 2000                  Jim Dunnam
3200 Southwest Freeway                     State Bar No. 06258010
Houston, Texas 77027-7554                  4125 West Waco Drive
713.554.6741                               Waco, Texas 76710
713.583.7934 fax                           254.753.6437
lbrown@thompsonhorton.com                  254.753.7434 fax
                                           jimdunnam@dunnamlaw.com
Holly G. McIntush
Texas Bar No. 24065721                     COUNSEL FOR PLAINTIFFS
400 West 15th Street, Suite 1430
Austin, Texas 78701
512.615.2350
512.682.8860 fax
hmcintush@thompsonhorton.com

COUNSEL FOR DEFENDANT
BAYLOR UNIVERSITY




JOINT MOTION TO EXTEND ORDER DEADLINES                                              PAGE 3
         Case 6:16-cv-00173-RP Document 679 Filed 07/08/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was served upon all

counsel of record on July 8, 2019, via the Court’s ECF/CMF electronic service system as follows:

       Mr. Chad W. Dunn (Attorney in Charge)              Via ECF: chad@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       3303 Northland Drive, Suite 205
       Austin, Texas 78731

       Mr. K. Scott Brazil                                 Via ECF: scott@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       13231 Champion Forest Drive, Suite 460
       Houston, Texas 77069

       Mr. Jim Dunnam                                  Via ECF: jimdunnam@dunnamlaw.com
       DUNNAM & DUNNAM, L.L.P.
       4125 West Waco Drive
       Waco, Texas 76710



                                             /s/ Julie A. Springer
                                             Julie A. Springer




JOINT MOTION TO EXTEND ORDER DEADLINES                                                        PAGE 4
